
	

113 HR 5238 IH: Securing the Assistance of Victims of Exploitation Act of 2014 (SAVE Act)
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5238
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Ms. Jackson Lee (for herself, Mr. Nadler, Ms. Hahn, Ms. Clarke of New York, Mr. Ellison, Ms. Brown of Florida, Mr. Crowley, Ms. Fudge, Ms. Wilson of Florida, Mr. Meeks, and Mr. Hinojosa) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To preserve the access of victims of trafficking to information about their eligibility to receive
			 SNAP benefits.
	
	
		1.Short titleThis Act may be cited as the Securing the Assistance of Victims of Exploitation Act of 2014 (SAVE Act).
		2.FindingsThe Congress finds the following:
			(1)Trafficking in humans, and especially domestic child trafficking, has no place in a civilized
			 society. Those who engage in this illicit trade should be prosecuted to
			 the fullest extent of the law.
			(2)State and local law enforcement agencies should have the tools, resources, and training necessary
			 to identify, apprehend, and prosecute criminals who ruthlessly traffic in
			 children and young persons.
			(3)One of the most effective resources in bringing criminals to justice is the cooperation and
			 assistance of their victims.
			3.Continuation of SNAP information assistanceNotwithstanding any other provision of law, none of the funds made available to carry out the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) may be used in
			 contravention of section 107(b) of Division A of the Victims of
			 Trafficking and Violence Protection Act of 2000 (114 Stat. 1482; 22 U.S.C.
			 7105(b)).
		
